DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The proposed amendments dated 10/18/2021 has been entered. Claims 1-21 are currently pending. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 1. A diaphragm pump comprising: a crankcase; a crankshaft at least partially positioned within the crankcase, the crankshaft being rotatable about a rotational axis; a piston coupled to the crankshaft by a connecting rod, the piston being reciprocally displaceable within a piston cylinder and along an axis of motion between a suction stroke and a discharge stroke, the axis of motion intersecting a connection between the piston and the connecting rod; a diaphragm housing coupled to the piston cylinder, the diaphragm housing configured to at least partially define a pumping chamber; and a diaphragm operably coupled to an end of the piston, the diaphragm configured to pump fluid through the pumping chamber as the piston reciprocates, wherein the axis of motion does not intersect the rotational axis of the crankshaft such that, relative to an arrangement in which the axis of motion does intersect the rotational axis, a peak magnitude of piston side load forces encountered during the discharge stroke is reduced and a peak magnitude of piston side load forces encountered during the suction stroke is increased to attain a closer balance between the peak magnitudes of the piston side load forces of the discharge  stroke and the suction stroke.

Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1, 11, and 18 each recite specific positioning of the pumping structures, claim 1 (“wherein the axis of motion does not intersect the rotational axis of the crankshaft such that, relative to an arrangement in which the axis of motion does intersect the rotational axis, a peak magnitude of piston side load forces encountered during the discharge stroke is reduced and a peak magnitude of piston side load forces encountered during the suction stroke is increased to attain a closer balance between the peak magnitudes of the piston side load forces of the discharge stroke and the suction stroke”), claim 11 (“wherein the axis of motion of each of the at least three pistons does not intersect the rotational axis of the crankshaft such that a peak magnitude of piston side load forces encountered during the discharge stroke is reduced and a peak magnitude of piston side load forces encountered during the suction stroke is increased such that, relative to an arrangement in which the axes of motion do intersect the rotational axis, a closer balance is attained between the peak magnitudes of the piston side load forces of the discharge stroke and the suction stroke”), and claim 18 (wherein the piston is pivotally coupled to the connecting rod by a wrist pin that is positioned along a central axis of the wrist pin that is parallel to, and linearly offset from, the central longitudinal cylinder axis such that, relative to an arrangement in which the wrist pin is not linearly offset from the central longitudinal cylinder axis, a peak magnitude of piston side load forces encountered during the discharge stroke is reduced and a peak magnitude of piston side load forces encountered during the suction stroke is increased so as to attain a closer balance between the piston side load forces of the discharge stroke and the suction stroke”). The specific structure imparted by the Applicant with these clauses would overcome the rejection of record. Additionally, Applicant’s arguments submitted alongside the amendments are sufficient to overcome the rejection of record. For at least these reasons, claims 1-21 are found to be allowable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONNOR J. TREMARCHE whose telephone number is (571)272-2175. The examiner can normally be reached Monday - Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469)295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CONNOR J TREMARCHE/Primary Examiner, Art Unit 3746